                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Gilbert Markette Mines, Jr.,        )                         Case No. 2:20-cv-02823-RMG
                                    )
                                    )
                    Plaintiff,      )                           ORDER AND OPINION
                                    )
        v.                          )
                                    )
All Staff Members,                  )
J. Reuben Long Detention Center,    )
                                    )
                    Defendants.     )
____________________________________)

         This matter is before the Court on the Report and Recommendation (“R&R”) of the

Magistrate Judge (Dkt. No. 14) recommending that the Court dismiss this action with prejudice

and without issuance and service of process. For the reasons set forth below, the Court adopts the

R&R as the order of the Court and dismisses this action with prejudice and without issuance of

service of process.

    I.   Background

         Plaintiff, proceeding pro se and in forma pauperis, brings this action under 42 U.S.C. §

1983 against “all staff members” at the J. Rueben Long Detention Center.1 In Plaintiff’s original

complaint, it appears that Plaintiff alleges the State deprived him of his “freedom” on or around

April 4, 2019 by detaining him for failure to appear (“FTA”) in a pending criminal action before

the General Sessions Court. See (Dkt. No. 1 at 3); (Id. at 12) (seemingly alleging that Plaintiff




1
  As accurately noted in the R&R, “[t]he allegations in Plaintiff’s handwritten pleadings are mostly
illegible and . . . incoherent.” (Dkt. No. 14 at 1) (stating that the Magistrate Judge’s discussion
therein “is based on a very liberal construction of Plaintiff’s allegations and employs a certain level
of guesswork”). See generally (Dkt. Nos. 1, 9).


                                                 -1-
missed a sort of “roll call” because he was being held at a different jail on other pending charges

and that the South Carolina court unfairly issued two FTAs against him as a result).

       In his Amended Complaint,2 Plaintiff alleges “wrongful imprisonment,” asserting that he

was in “North Carolina during the time of [his] roll call” and that he notified the proper authorities

of his whereabouts. (Dkt. No. 9 at 4-6). See (Dkt. No. 14 at 3) (noting that while “the undersigned

presumes Plaintiff is still referencing the FTA violations issued in Case No. 2019A2610200827,

his Amended Complaint also includes an out-of-context booking report and officer narrative

involving an entirely different criminal charge from December 2017 (Case No.

2017A2620701174) without any explanation or background”); (Id.) (noting Plaintiff “[does] not

want money” but simply wants his “voice to be heard” and his file “pull[ed]” to validate he was in

North Carolina at the time he was scheduled to appear in South Carolina state court); (Dkt. No. 9-

1) (booking report from December 14, 2017).3

       On June 24, 2021, the Magistrate Judge filed an R&R recommending this action be

dismissed with prejudice and without issuance and service of process. (Dkt. No. 14).




2
  On August 24, 2020, the Magistrate Judge issued a proper form order to Plaintiff notifying him
that his case was subject to summary dismissal for failure to state a claim upon which relief may
be granted. (Dkt. No. 5). Plaintiff was given, however, the chance to cure the deficiencies
identified in his original complaint by filing an amended complaint with the Court. (Id.).

3
  See Aloe Creme Labs., Inc. v. Francine Co., 425 F.2d 1295, 1296 (5th Cir. 1970) (noting that a
federal court may take judicial notice of the contents of its own records, as well as those records
of other courts); Colonial Penn Ins. Co. v. Coil, 887 F.2d 1236, 1239 (4th Cir. 1989) (same);
Tisdale v. South Carolina Highway Patrol, No. 0:09-cv-1009-HFF-PJG, 2009 WL1491409, at *1
n.1 (D.S.C. May 27, 2009), aff’d, 347 F. App’x 965 (4th Cir. Aug. 27, 2009) (noting that the court
may also take judicial notice of factual information located in postings on government web sites).


                                                 -2-
 II.   Legal Standards

           a. Fed R. Civ. P. 12(b)(6)

       Rule 12(b)(6) of the Federal Rules of Civil Procedure permits the dismissal of an action if

the complaint fails “to state a claim upon which relief can be granted.” A claim survives the

motion if the complaint provides enough facts to “‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). This is a test of the legal sufficiency of the complaint and, therefore, Rule

12(b)(6) “does not resolve contests surrounding the facts, the merits of the claim, or the

applicability of defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992).

Instead, the district court’s “inquiry then is limited to whether the allegations constitute a short and

plain statement of the claim showing that the pleader is entitled to relief.” Id. (internal quotation

marks and citation omitted). For that analysis, the district court “need not accept as true

unwarranted inferences, unreasonable conclusions, or arguments”; however, it must “assume the

truth of all facts alleged in the complaint and the existence of any fact that can be proved, consistent

with the complaint’s allegations.” E. Shore Mkts., Inc. v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175,

180 (4th Cir. 2000).

           b. Pro Se Pleadings

       This Court liberally construes complaints filed by pro se litigants to allow the development

of a potentially meritorious case. See Cruz v. Beto, 405 U.S. 319 (1972); Haines v. Kerner, 404

U.S. 519 (1972). The requirement of liberal construction does not mean that the Court can ignore

a clear failure in the pleadings to allege facts which set forth a viable federal claim, nor can the




                                                  -3-
Court assume the existence of a genuine issue of material fact where none exists. See Weller v.

Dep’t of Social Services, 901 F.2d 387 (4th Cir. 1990).

           c. Magistrate Judge’s Report and Recommendation

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility for making a final determination remains with

this Court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). This Court is charged with

making a de novo determination of those portions of the Report and Recommendation to which

specific objection is made. Additionally, the Court may “accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

Where the plaintiff fails to file any specific objections, “a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.” See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d

310, 315 (4th Cir. 2005) (internal quotation omitted). Because Plaintiff did not file objections to

the R&R, the R&R is reviewed for clear error.4

III.   Discussion

       The Court finds that the Magistrate Judge ably addressed the issues and correctly concluded

that this action should be dismissed with prejudice and without issuance and service of process.

As correctly noted in the R&R, Plaintiff’s complaint and amended complaint fail to state a claim


4
  On July 13, 2021, the copy of the R&R sent to Plaintiff at the J. Rueben Long Detention Center
was returned to the Court as “undeliverable.” (Dkt. No. 16) (noting “RELEASED” on the return
envelope). Plaintiff’s failure to apprise this Court of his current address violates the Proper Form
Order previously issued in this matter, (Dkt. No. 5 at 4-5), and could be construed as a failure to
prosecute, subjecting this matter to dismissal under Fed. R. Civ. P. 41(b). While the Court might
ordinarily re-refer this matter to the Magistrate Judge to determine if Plaintiff has abandoned his
claims, as described infra, the fact that Plaintiff’s mail was returned to the Court indicating he was
“released” from the J. Rueben Long Detention Center supports the Magistrate Judge’s finding that
this action should be dismissed with prejudice as Plaintiff’s claim is moot.


                                                 -4-
upon which relief may be granted. As described in detail in the R&R, Plaintiff’s action is not

brought against “persons” susceptible to suit under § 1983 and Plaintiff seeks relief unavailable in

the instant situation or in § 1983 suits generally. See (Dkt. No. 14 at 6) (“Plaintiff claims that ‘all

staff members’ at the J. Rueben Long Detention Center deprived him of his ‘freedom’ by

wrongfully imprisoning him. (Dkt. No. 1 at 3; Dkt. No. 9 at 4.) As the undersigned previously

explained to Plaintiff, however, only a ‘person’ can be sued under §1983. (Dkt. No. 5 at 2).”;

Hayes v. Florence Cty. Det. Ctr. Personnel, No. 1:21-cv-1549-JFA-SVH, 2021 WL 2227991, at

*2 (D.S.C. June 2, 2021) (finding that detention center “personnel” are “groups of persons working

in a department, building, or facility, and therefore cannot qualify as a person” under §1983);

Morrow v. Pickens Cty. Det. Ctr., No. 0:10-cv-01199-MBS-PJG, 2010 WL 2985822, at *3 (D.S.C.

June 28, 2010), adopted, 2010 WL 2985823 (D.S.C. July 26, 2010) (same). See (Dkt. No. 14 at 5-

6 & n.3) (noting that Plaintiff seeks release from the J. Rueben Long Detention Center but that

records confirm Plaintiff is no longer an inmate at said detention center, mooting his claim); (Id.)

(further noting that “Plaintiff made a point to decline any monetary damages in his Amended

Complaint even after the undersigned warned him that release from detainment is generally not an

available remedy in a § 1983 action”); see also Winston v. Clarke, 799 F. App’x 215, 216 (4th Cir.

2020) (“[A]s a general rule, a prisoner’s transfer or release from a particular prison moots his

claims for injunctive and declaratory relief with respect to his incarceration there.”); McCall v.

Bodiford, No. 2:15-cv-01011-TLW-MGB, 2016 WL 4498462, at *7 (D.S.C. June 15, 2016),

adopted, 2016 WL 4492802 (D.S.C. Aug. 26, 2016) (dismissing claim as moot where inmate

sought injunction requiring release of inmates at the Greenville County Detention Center within

four hours because Plaintiff was no longer incarcerated at said facility).




                                                 -5-
       In sum, the Court finds no clear error with the R&R and adopts it in whole as the Order of

the Court.

IV.    Conclusion

       For the reasons set forth above, the Court ADOPTS the R&R (Dkt. No. 14) as the order of

Court and DISMISSES this action WITH PREJDUICE AND WITHOUT ISSUANCE AND

SERVICE OF PROCESS.

   AND IT IS SO ORDERED.

                                                    s/ Richard Mark Gergel
                                                    Richard Mark Gergel
                                                    United States District Judge
July 14, 2021
Charleston, South Carolina




                                              -6-
